United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 27, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50620




UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FRANCES SANTOS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                            (03-CR-674)
                       --------------------

Before KING, Chief Judge, DAVIS, Circuit Judge, and FITZWATER,
District Judge.1

PER CURIAM:2

     Frances Santos appeals the sentence she received following

her guilty plea for conspiracy with intent to distribute cocaine

in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A) and § 846.

She argues that her constitutional rights were violated when the




     1
        District Judge for the Northern District of Texas,
sitting by designation.
     2
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                             No. 04-50620
                                  -2-

district court made findings related to drug quantity and her

role in the offense in violation of United States v. Booker.

     We do not reach the merits of Santos’ arguments because she

waived her right to appeal as part of her plea agreement.    Santos

makes no argument against the enforcement of the appeal waiver or

that her waiver was not knowing and voluntary.    There is no

indication in the record that her appeal waiver was anything

other than knowing and voluntary.     Santos’ waiver of her right to

appeal   “any sentence imposed within the maximum provided in the

statute of conviction” precludes her argument under Booker

because she was sentenced below the statutory maximum for her

offense of conviction.   United States v. Bond, ___F.3d ___, No.

04-41125, (5th Cir. 2005).

     Accordingly, Santos’ appeal is DISMISSED.




                                  2